Appellant, charged with murder in the first degree, was found guilty of manslaughter, and appealing from the judgment of conviction and the order overruling his motion for new trial, assigns as error the insufficiency of the evidence, erroneous instructions as to manslaughter, corpus delicti and flight, and urges that newly discovered evidence demands a new trial. *Page 102 
The appellant and one Hamilton had been staying for some time at the Carpenter ranch about four miles below Yellow Pine on the East Fork of the Salmon River. Shortly before the murder of the deceased, Maples came to the same place and was likewise staying there. All parties agree that the night before the killing, September 17, 1930, Maples and Hamilton went to Yellow Pine, had some drinks (moonshine), and returned some time during the night. From there on, the stories as told by Hamilton, the only eyewitness to the tragedy other than appellant, and appellant diverge and differ.
Hamilton, in effect, stated that all parties went to sleep, and in the morning appellant prepared some coffee, but when he, Hamilton, started to drink it, it was bitter, and he threw it out of the door of the cabin. Appellant ordered him out of the house, and told him to sit on an oil can a few feet from the door, and then to call the deceased, which Hamilton did, and that appellant, making remarks that the deceased was a son-of-a-bitch and stool-pigeon, ordered him to sit on the can alongside of Hamilton, and thereupon shot him. Appellant compelled Hamilton to drag deceased's body into a little ditch near the house and then told Hamilton to catch a horse and ride to Yellow Pine, and tell them that Maples had shot himself by accident. Hamilton also stated that appellant said he was going to kill some other parties at Yellow Pine. Hamilton caught a horse, rode to Yellow Pine, and told people there that appellant had killed Maples.
The appellant's story is to the effect that when Maples and Hamilton returned from Yellow Pine, both were intoxicated; that Hamilton, calling him names, told Maples to go upstairs and go to bed, then forced appellant to take several drinks of whisky with him, and they sat and talked until early in the morning, after which time appellant was intoxicated, and did not know what happened; that later, Hamilton told him that Maples had been killed and they would have to get out of there. That the next thing appellant remembered, he was on the side of the hill with his horse tied to a tree and a Remington rifle was hanging on the *Page 103 
saddle-horn; that he wandered around for some time, brought in the horse, and the rifle was gone.
The morning after the killing, Hamilton returned with the officers, who, unobserved by appellant, from positions on the sidehill and among the trees, watched appellant unsaddle the horse referred to by him, and approach the cabin, looking in different directions, and that they waited some time to see if anyone else was there, and finally arrested defendant. There was testimony by the officers to the effect that Hamilton, at the time of the arrest, and after appellant was in custody, made the statement in the presence of appellant that he, appellant, had killed Maples, and that appellant did not deny it. Appellant testified that he did not hear these statements, though he was close enough to have heard them. Appellant also argues as a reason for not denying it, that after his arrest, he, appellant, started to talk, and the sheriff told him to keep still, which situation was corroborated by other witnesses, and that consequently he did not talk. The jury were justified in drawing different conclusions from the above, favorable or unfavorable to the defendant, as they were impressed by the testimony.
The body was found in a ditch where Hamilton said he had placed it at appellant's instigation, covered with a canvas.
As possibly furnishing proof of motive, the state produced evidence that some time before the killing, appellant told Hamilton that he thought that deceased was trying to double cross him in regard to driving a tunnel in a mine for one Hennessey, the purport of which was denied by appellant.
Appellant urges that Hamilton's story is so improbable and inconsistent that no one should believe it. It is no more inconsistent that appellant's own statements. Both appellant and Hamilton testified fully, were cross-examined at length, and the jury saw their demeanor and heard all the testimony of both men, and there is no question but that one or the other killed Maples. The sole issue is, which one? *Page 104 
Appellant also contends that Hamilton's testimony is not worthy of belief because at the preliminary hearing he testified that they had not drunk whisky at Yellow Pine, while at the trial, he testified that they had. This was a matter for the jury, fully presented to them, and under instructions not questioned except as hereafter noted, the jury has resolved the conflict in the evidence in favor of the conclusion that appellant fired the fatal shot.
The court instructed the jury that the defendant might be found guilty of manslaughter, which appellant contends is error because there is no evidence of manslaughter. This court has repeatedly held that upon a charge of murder in the first degree, the jury may find a defendant guilty of manslaughter, even though there is no evidence to show the lesser rather than the greater crime. Consequently there was no error in this instruction. (State v. Schieler, 4 Idaho 120, 37 P. 272; Statev. Alcorn, 7 Idaho 599, 97 Am. St. 252, 64 P. 1014; State v.Phinney, 13 Idaho 307, 12 Ann. Cas. 1079, 89 P. 634, 12 L.R.A., N.S., 935. See, also, State v. Smailes, 51 Idaho 321,5 P.2d 540.) Furthermore, there was evidence from the defendant himself, which might well justify such a verdict under the instruction given as to the effect of intoxication on intent, being a necessary ingredient of murder in the first degree. The defendant testified as follows:
"Q. As a matter of fact after you were so drunk, you do not know anything about what happened — whether you or Hamilton shot Maples.
"A. I do not remember. But, I do not think I did, for, as I said before I would have heard the gun fire."
Certainly if appellant shot deceased when he did not know what he was doing, he would at least be guilty of manslaughter.
The court instructed the jury with respect to corpus delicti
as follows:
"You are instructed that in all criminal cases the State is called upon to prove what is known in law as thecorpus *Page 105 delicti which in plain English means: That a crime has been committed, and that the defendant committed it. . . . ."
Appellant criticises this instruction apparently because it contains the phrase: "and that the defendant on trial committed it." Similar language to the same effect has been upheld in the following cases: State v. Sullivan, 34 Idaho 68, 17 A.L.R. 902, 199 P. 647; State v. McClurg, 50 Idaho 762, 300 P. 898. Conceding that corpus delicti means only that a crime has been committed, the fact that the court instructed the jury not only as to that, but also that the state had to prove that defendant committed it, is certainly not prejudicial to defendant.
The court instructed as to flight as follows:
"You are instructed that the flight of a person immediately after he has been accused of the commission of a crime, or after a crime has been committed with which he is charged, is a circumstance not sufficient of itself to establish his guilt, but a circumstance which the jury may consider in determining the probabilities for or against him — the probability of his guilt or innocence. The weight to which this circumstance is entitled is a matter for the jury to determine in connection with all the facts and circumstances shown in the evidence.
"The flight of a defendant in a criminal case may or may not be considered as a circumstance tending to prove guilt, depending on the motive which prompted it — whether a consciousness of guilt and pending apprehension of being brought to justice caused the flight, or whether it was caused from some other and more innocent motive."
Appellant urges that the instruction presupposes that the defendant did flee. A similar instruction was approved inState v. Lyons, 7 Idaho 530, 533, 64 P. 236, and when the entire instruction is read, together with all the other instructions given, the jury could not have been misled to the effect that the court was instructing them as a matter of fact, that defendant had fled, though the instruction might have been more carefully worded. *Page 106 
As said in State v. Jurko, 42 Idaho 319, 245 P. 685, 689:
"If the instructions taken as a whole are substantially correct and the jury could not have been misled to the prejudice of the defendant, the giving of an erroneous instruction is not error. (State v. Silva, 21 Idaho 247,120 P. 835; State v. Marren, 17 Idaho 766, 107 P. 993; State v.Neil, [13 Idaho 539, 90 P. 860, 91 P. 318], supra; State v.Bond, 12 Idaho 424, 86 P. 43; State v. Wetter, 11 Idaho 433,83 P. 341; State v. Rice, 7 Idaho 762, 66 P. 87; State v.Corcoran, [7 Idaho 220, 61 P. 1034], supra; People v. Warren,130 Cal. 683, 63 P. 86.)"
The instruction held erroneous in State v. Collins,292 Mo. 102, 237 S.W. 516, cited by appellant, did not contain the qualifying and admonishing clauses contained in the latter portion of the instruction given herein. The instruction given carefully contained the safeguards which People v. Jones,160 Cal. 358, 117 P. 176, held should be in such an instruction as to the point urged against the instruction herein. The same is true with regard to State v. Osborne, 54 Or. 289, 20 Ann. Cas. 627, 103 P. 62.
In Sprouse v. State, (Okl. Crim. App.) 3 P.2d 918, the court criticised this portion of an instruction:
"Evidence has been introduced in this case relative to the conduct of the defendant in leaving this community after the injury complained of."
No such language appears in the instruction herein. The latter part of the instruction therein was not criticised, and is quite similar to the one given herein.
If State v. Lyons, supra, be not sufficient to justify the instruction on flight given above, similar language has been sustained in the following cases: Thomas v. State, 129 Ga. 419,59 S.E. 246; Terrasas v. State, 25 Ariz. 476, 219 P. 226.
In support of a motion for now trial, appellant filed three affidavits, one to the effect that on the day of the homicide, C.T. Barringer was camped on the South Fork of the Salmon River, and Hamilton passed him on such *Page 107 
day, appeared cool and free from excitement, and did not tell him of the killing. Barringer stated in the affidavit that he would be available in case of a new trial, and that he would testify to this effect. Conceding that such testimony would be of value as evidence, though just how, is extremely doubtful (Gibbs v. United States, 7 Ind. Ter. 182, 104 S.W. 583; Marshv. State, 16 Ala. 597, 80 So. 171; In re Clogston's Estate,93 Vt. 46, 106 A. 594; Wheat v. State, 38 Okl. Crim. 119,259 P. 279), the record discloses that counsel for defendant knew of this testimony before noon of the last day of the trial, and that the matter was not called to the attention of the court or a continuance asked to secure this witness, and that the trial lasted until late in the afternoon. A continuance was asked with respect to another witness, but this showing of diligence is insufficient to require a new trial with respect to this affidavit. (Hall v. Jensen, 14 Idaho 165, 93 P. 962; Statev. Hoagland, 39 Idaho 405, 228 P. 314; Martinatus v. People,223 Ill. 117, 79 N.E. 55; Dupree v. State,56 Tex.Crim. Rep. 559, 120 S.W. 870; State v. Hodoff, 88 Wash. 413, 153 P. 377;Simmons v. State, 167 Wis. 36, 166 N.W. 313; State v.Albert, 109 La. 201, 33 So. 196; State v. Sikes, 149 La. 1073,90 So. 409.)
Appellant also secured the affidavit of one Wayne Shappley, which affidavit was to the effect that about the middle of July, 1931, a few days after appellant's trial and conviction, he had a conversation with Hamilton at Yellow Pine, where Hamilton, talking about the killing, said:
"It was nothing but a drunken row. They got one fellow for it, but I was the trigger man."
The affidavit of Shappley did not state that he would be available to testify to that effect if a new trial were granted, or would so testify, which has been held a fatal defect in such a showing. (State v. Hyde, 22 Wash. 551,61 P. 719; Ives v. People, 86 Colo. 141, 278 P. 792, 797.) Shappley's wife, Bessie May Shappley, made an affidavit that she heard Hamilton talking about the killing; that she *Page 108 
did not know what was said, but that her husband told her what the conversation was, after Hamilton went away, and that it was to the same effect as stated by her husband in his affidavit. This statement was hearsay, and it is not therein stated that she would be available as a witness or would testify to that effect in case of a new trial.
Appellant contends that the statement by Hamilton was a confession that he killed Maples. Minds might well differ, even if he made the statement, as to what was meant, and the affiant details no facts or circumstances with regard to the actual circumstances of the killing, and there is in the record the positive testimony by Hamilton that appellant killed the deceased.
In the first instance, a showing for a new trial is addressed to the sound discretion of the trial court, and in the absence of abuse thereof, his finding will not be disturbed. This affidavit does not discuss any of the circumstances surrounding the alleged conversation, and the trial court was justified in considering the absence of any earmarks of verity, coupled with all of the testimony given at the trial, the actions and demeanor of the witnesses at the trial, the facts and circumstances connected with the killing, discussed by the only two living parties present thereat, and that the jury believed Hamilton, at least to the extent that they concluded that it was the appellant, and not Hamilton, who fired the fatal shot. They may have likewise believed that defendant fired the fatal shot, though too drunk to know it.
In State v. Morse, 12 Idaho 492, 86 P. 53, this court held that where a witness for the prosecution, after conviction of the defendant, made an affidavit that he had testified falsely at the trial, still the court was justified in denying a new trial. This case has been followed in Indian Fred v. State,36 Ariz. 48, 282 P. 930, 936.
In State v. Fleming, 17 Idaho 471, 106 P. 305, it is stated that unless it is clearly shown by the record that the trial court abused his discretion in refusing to grant a new trial, *Page 109 
the order will be sustained. This case has been cited with approval in Talley v. State, 18 Ariz. 309, 159 P. 59, 64, andIndian Fred v. State, supra.
From an exhaustive examination of a great number of cases upon the question of when by affidavit, after conviction, a new trial is sought on the showing that the principal, and in some cases, the only witness against the defendant, either stated to a third party that he testified falsely at the trial or by his own affidavit so admits, it is noticed that there is a marked tightening up adverse to granting new trials on such showing. (33 A.L.R. 550; 74 A.L.R. 757; 46 C. J. 231.)
California early held that such showing did not entitle a defendant to a new trial. (People v. Tallmadge, 114 Cal. 427,46 P. 282.) This case has been followed in California and other states. (People v. Lim Foon, 29 Cal. App. 270,155 P. 477, 483; People v. Hewitt, 101 Cal. App. 306, 281 P. 666,667; Ryal v. State, 16 Okl. Crim. 266, 182 P. 253; State v.Willberg, 45 Nev. 183, 200 P. 475, 477; Blass v. People,79 Colo. 555, 247 P. 177; Ives v. People, 86 Colo. 141,278 P. 792; State v. Dodge, 124 Me. 243, 127 A. 899.)
In People v. Shilitano, 218 N.Y. 161, 112 N.E. 733, L.R.A. 1916F, 1044, is an interesting statement on this point by Justice Seabury, specially concurred in by Justice Cardozo, now a justice of the supreme court of the United States, then justice of the New York court of appeals. It follows:
"There is no form of proof so unreliable as recanting testimony. In the popular mind it is often regarded is of great importance. Those experienced in the administration of criminal law know well its untrustworthy character. . . . .
"Great weight should attach to the opinion of the trial judge upon a motion of this character. His position upon the trial gave him all the opportunities for forming an opinion of the credibility of the witnesses that the jurors possessed. In addition to this he had before him the conflicting *Page 110 
affidavits and testimony presented upon the motion for a new trial. He used his experienced judgment and gave the matter his 'earnest consideration,' and concluded that the verdict of the jury was right and ought to be permitted to stand. Under the circumstances I think that this court should not interfere with the judgment. . . . ."
The Shilitano case on this point has been widely followed and approved.
In view of the record before us and the authorities, it does not clearly appear that the trial court abused his discretion in denying a new trial. (State v. Dodge, supra; State v. Hyde,22 Wash. 551, 61 P. 719.)
It will be noticed that Oklahoma is now quite in line with the other states. (Yoder v. State, 18 Okl. Crim. 637,197 P. 848, expressly overruling Chappell v. State, 6 Okl. Crim. 398,119 P. 139.)
The following authorities support the above conclusion:People v. Lakenan, 61 Cal. App. 368, 214 P. 1021; Winsley v.State, 69 Fla. 391, 68 So. 376; State v. Poe, 69 W. Va. 260,71 S.E. 177; State v. Barrick, 60 W. Va. 576, 55 S.E. 652; Rawlinsv. State, 128 Ga. 96, 54 S.E. 924; State v. Hughes,78 Mont. 87, 252 P. 320; State v. Birzer, 126 Kan. 414,268 P. 842; 33 A.L.R. 550; 74 A.L.R. 757; State v. Wheat,166 Minn. 300, 207 N.W. 623; Braswell v. State, 170 Ark. 1192,280 S.W. 367; Dillard v. State, 174 Ark. 1179, 298 S.W. 27; Blassv. People, 79 Colo. 555, 247 P. 177; Smith v.State, 148 Ga. App. 332, 96 S.E. 632; Norwood v. State,28 Ga. App. 238, 111 S.E. 59; Story v. State, 28 Ga. App. 109,110 S.E. 326; Delong v. Commonwealth, 198 Ky. 316, 248 S.W. 839;State v. Dodge, supra; State v. Pittman, 137 S.C. 75,134 S.E. 514; Nusser v. State, 195 Wis. 375, 218 N.W. 185; Wohlfert v.State, 196 Wis. 111, 219 N.W. 272; People v. Van Den Dreissche,233 Mich. 38, 206 N.W. 339; State v. Phillips, 109 W. Va. 94,153 S.E. 111; Thompson v. State, 115 Tex.Crim. Rep. 530,28 S.W.2d 153. *Page 111 
It is interesting to note how consistently Georgia has adhered to this rule.1
Judgment and order affirmed.
Lee, C.J., and Budge and Varian, JJ., concur.
1 Snow v. State, 14 Ga. App. 489, 81 S.E. 363; Johnson v. State,158 Ga. 192, 123 S.E. 120; Morrow v. State, 36 Ga. App. 217,136 S.E. 92; Burnett v. State, 36 Ga. App. 647, 137 S.E. 796;Kennedy v. State, 37 Ga. App. 161, 139 S.E. 119; Rogers v.State, 37 Ga. App. 627, 141 S.E. 221; Miller v. State,166 Ga. 698, 144 S.E. 254; Morgan v. State, 38 Ga. App. 686,145 S.E. 521; Humphrey v. State, 39 Ga. App. 406, 147 S.E. 402;Butler v. State, 42 Ga. 471, 156 S.E. 644.